DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is non-final and is in response to the claims filed October 6, 2021 and the Pre-Brief Appeal Conference decision mailed March 4, 2022. Claims 1-18 are currently pending.

Response to Arguments
Prior Art Rejections
Applicant’s arguments, with respect to the rejection(s) of the independent claims in view of Ananthakrishnan and Huhn have been fully considered and are persuasive. See Pre-Appeal Brief Conference Request 3-5; see also Pre-Brief Appeal Conference decision (mailed 4 March 2022). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mooring and Zises, as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the second device that is designated in the second database table as being a passive state” and it is unclear how such information can be broadcast from the device from the claim language. If the second device is broadcasting as being passive, then it is unclear how that is then “passive”.
Additionally, the claim recites a peer table but it is unclear where this peer table is located. It is unclear how a network can broadcast without some kind of central control. All the claims require is an existence of a broad peer table that identifies the devices but it is unclear how the claims function without some central control to the local network.
The claim also recites “wherein the devices include” and while the claim states that the first device and the second device are included, the metes and bounds of the claims are not clear. This is because there are multiple “other devices” and it is unclear if these are meant to be the same group of devices or a different set of devices from the “other devices on a network”. Examiner encourages language like “a plurality of devices”. Examiner also encourages Applicant to review the objection to the claim, detailed below.
Claims 7 and 13 recite similar language and are rejected for at least the same reasons therein.
Claims 2-6, 8-12, and 14-18 are rejected based on their dependency from an above-rejected claim.

Claim Objections
Claims 1, 7, and 13 are objected to for the following informalities:
Claim 1 recites “other devices on a network” in line 5 and this term could cause potential confusion. Examiner suggests using specific qualifiers, linking the first device, second device, etc. as part of a plurality of devices on a network. Claims 7 and 13 recite similar language and are objected to for at least the same reasons therein.
Appropriate correction is required.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 7, 11, 13, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mooring et al. (U.S Publication No. 2010/0257251; hereinafter “Mooring”) and further in view of Zises (U.S. Publication No. 2013/0174237).
As per claim 1, Mooring teaches a method for content playback handoffs, comprising:
receiving, at a second device, a peer table that is partitioned to include a first database table that includes an identifier of a first device and a second database table that includes peer-to-peer connectivity information for establishing peer-to-peer connections with other devices on a network, wherein the devices include at least the first device that is designated in the second database table as being in an active state and the second device that is designated in the second database table as being a passive state (See Mooring paras. [0022] and [0052-53]: sending device monitors connection status of devices and can record when a device is either offline or online; para. [0039]: sending device may maintain a catchers list of possible recipients, including device IDs as well).
However, while Mooring teaches transmitting transfer requests and device identifiers, Mooring does not explicitly teach wherein the second database table includes application state information for a first instance of an application executing on the first device, and wherein the application state information indicates content being presented by the first device using the first instance of the application.
Zises teaches this limitation of the claim (See Zises paras. [0017-18] and [0020]: state information can include application state information, including progress within the application; para. [0016]: other identifying information of the device can also be acquired and stored, including MAC address and previous network authentications).
Additionally, while Mooring teaches receiving, at the second device from the first device, a context handoff request (See Mooring paras. [0058] and [0062]: user on sending device selects object to transfer to catching device, where the user can be prompted to accept or decline the object), Mooring does not explicitly teach that indicates that the second device is to begin presenting the content being presented by the first device.
Zises teaches this limitation of the claim as well (See Zises paras. [0011]: transmitting a request to transfer the state of a device from one device to another).
Finally, while Mooring teaches peer-to-peer transfers between devices, Mooring does not explicitly teach in response to receiving the context handoff request, initiating a second instance of the application on the second device; and causing the content to begin being presented using the second instance of the application executing on the second device based on the application state information.
Zises teaches this limitation of the claim as well (See Zises paras. [0020] and [0033]: “The device state of the transferring device may be reproduced on the receiving device, thereby providing an efficient way to seamlessly transition from using one device to using another device”. This includes “allow[ing] current applications to run immediately on the receiving device.”).
It would have been obvious at the time the claimed invention was made to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the peer-to-peer devices of Mooring with the transfers of Zises. One would have been motivated to combine these references because both references disclose transmitting content between devices, and Zises enhances the user experience by expanding upon the functionality of the type of content that can be transferred, as well as improving upon the “limited and/or cumbersome [nature of] transferring the state or progress of a task or item from one device to another” (See Zises para. [0002]).

As per claim 5, Mooring/Zises teaches the method of claim 1, and Mooring/Zises further teaches wherein the second device is identified as a recipient of the context handoff request based on a proximity of the second device to the first device (See Mooring para. [0029]: proximity between sending device and catching device can be used to determine how content is sent; see also Zises para. [0017]: “if a user moves the device 102 into close proximity to another device, the act of moving the device 102 may be sensed by the device 102 (e.g., by an accelerometer in the device 102) and may be interpreted as a triggering of the device state transfer process”).




As per claims 7 and 11, the claims are directed to a system that implements the same features as the method of claims 1 and 5, respectively, and are therefore rejected for at least the same reasons therein. Furthermore, Mooring/Zises teaches a hardware processor configured to perform said method (See Mooring para. [0071-73]).

As per claims 13 and 17, the claims are directed to a computer-readable medium that implements the same features as the method of claims 1 and 5, respectively, and are therefore rejected for at least the same reasons therein. Furthermore, Mooring/Zises teaches a computer-readable medium configured to perform said method (See Mooring paras. [0071-73]).

Claims 2, 6, 8, 12, 14, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mooring/Zises as applied above, and further in view of Ananthakrishnan et al. (U.S. Publication No. 2012/0278727; hereinafter “Ananthakrishnan”).
As per claim 2, while Mooring/Zises teaches the method of claim 1, and while Mooring/Zises teaches application content, Mooring/Zises does not explicitly teach wherein the content is audio corresponding to a phone call.
Ananthakrishnan teaches the limitations of this claim. (See Ananthakrishnan para. [0015]: “a user can move an in-progress telephone call from one device to the other”).
It would have been obvious at the time the claimed invention was made to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the application content of Mooring/Zises with the audio call of Ananthakrishnan. One would have been motivated to combine these references because both references disclose transmitting state data and content between devices, and Ananthakrishnan enhances the user experience by allowing for an additional field of use of the content of Mooring/Zises, including the quick and efficient transfer of more specific live content, like phone calls and other media, that can be seamlessly transmitted using various inputs and GUI elements of Mooring/Zises and Ananthakrishnan. Moreover, users may desire the flexibility to transfer this content onto a variety of devices, allowing phone calls to be added to the type of content that is seamlessly transmitted in Mooring/Zises (See Ananthakrishnan para. [0003]).

As per claim 6, while Mooring/Zises teaches the method of claim 1, and while Mooring/Zises teaches state information can include progress within the application (See Zises para. [0018]), Mooring/Zises does not explicitly teach wherein the application state information includes timing information associated with presentation of the content on the first device.
Ananthakrishnan teaches these limitations of the claim (See Ananthakrishnan Fig. 1 and paras. [0030] and [0077]: session information can include duration of the resource, such as current playback position of a movie, as well as showing the current call duration when transferring between devices).
It would have been obvious at the time the claimed invention was made to a person having ordinary skill in the art to combine Mooring/Zises with the teachings of Ananthakrishnan for at least the same reasons as discussed above in claim 2. Merely adding different types of content would be obvious and also improve the user experience by allowing the user to continue to enjoy additional content between devices, including the devices of Mooring/Zises.

As per claims 8 and 12, the claims are directed to a system that implements the same features as the method of claims 2 and 6, respectively, and are therefore rejected for at least the same reasons therein. 

As per claims 14 and 18, the claims are directed to a computer-readable medium that implements the same features as the method of claims 2 and 6, respectively, and are therefore rejected for at least the same reasons therein. 

Claims 3, 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mooring/Zises as applied above, and further in view of Sengupta et al. (U.S. Publication No. 2009/0244015; hereinafter “Sengupta”).
As per claim 3, Mooring/Zises teaches the method of claim 1, and Mooring/Zises teaches prompting the user of the catching device (See Mooring paras. [0050] and [0062]), but Mooring/Zises does not explicitly teach wherein causing the content to begin being presented on the second device causes a notification to be presented on the first device.
Sengupta teaches these limitations of the claim (See Sengupta paras. [0028-29]: notifications can be provided on both the sending device and the receiving device that the copying of the content/digital object is in progress).
It would have been obvious at the time the claimed invention was made to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the application content of Mooring/Zises with the audio call of Sengupta. One would have been motivated to combine these references because both references disclose transmitting content between devices, and Sengupta enhances the user experience by allowing the user to explicitly track the progress of the content, thus allowing the user to stay up to date on the status and be aware of any issues or errors should they arise. Furthermore, notifications and status updates are an incredibly common way to present information to users.

As per claim 9, the claims are directed to a system that implements the same features as the method of claim 3, and is therefore rejected for at least the same reasons therein. 

As per claims 15, the claims are directed to a computer-readable medium that implements the same features as the method of claim 3, and is therefore rejected for at least the same reasons therein.

Claims 4, 10, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mooring/Zises/Sengupta as applied above, and further in view of Peev et al. (U.S. Publication No. 2010/0146384; hereinafter “Peev”).
As per claim 4, while Zises/Sengupta teaches the notification and the method of claim 3, Mooring/Zises/Sengupta does not explicitly teach wherein the notification is presented on a lock screen of the first device.
Peev teaches these limitations of the claim (See Peev paras. [0034] and [0037-40]: notifications for different applications displayed and accessible on the lockscreen of a user device).
	It would have been obvious at the time the claimed invention was made to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the notifications of Mooring/Zises/Sengupta with the lockscreen notifications of Peev. One would have been motivated to combine these references because both references disclose content notifications, and Peev enhances the user experience by improving the ability for the user to more quickly access and view the notifications of the handoff requests of Mooring/Zises/Sengupta, allowing the user to be alerted without having to go through extra steps to unlock the device and access the notification.

As per claim 10, the claim is directed to a system that implements the same features as the method of claim 4, and is therefore rejected for at least the same reasons therein.

As per claim 16, the claim is directed to a computer-readable medium that implements the same features as the method of claim 4, and is therefore rejected for at least the same reasons therein.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicholas Klicos/
Primary Examiner, Art Unit 2145